USCA4 Appeal: 21-1593     Doc: 32        Filed: 07/26/2022   Pg: 1 of 3




                                           UNPUBLISHED

                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT


                                             No. 21-1593


        TAMMY FOWLER, as Personal Representative for the Estate of Ralph Owens,

                           Plaintiff - Appellee,

                     v.

        SSC SENECA OPERATING COMPANY LLC, d/b/a Seneca Health and
        Rehabilitation Center; SAVASENIORCARE ADMINISTRATIVE SERVICES,
        LLC; SAVASENIORCARE CONSULTING LLC,

                           Defendants – Appellants,

        and

        SAVASENIORCARE, LLC; SSC EQUITY HOLDINGS, LLC,

                           Defendants.



        Appeal from the United States District Court for the District of South Carolina, at
        Anderson. Henry M. Herlong, Jr., Senior District Judge. (8:21-cv-00430-HMH)


        Submitted: March 30, 2022                                     Decided: July 26, 2022


        Before GREGORY, Chief Judge, HARRIS, Circuit Judge, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.
USCA4 Appeal: 21-1593      Doc: 32         Filed: 07/26/2022    Pg: 2 of 3




        ON BRIEF: D. Jay Davis, Jr., James D. Gandy, III, Gaillard T. Dotterer, III, Russell G.
        Hines, CLEMENT RIVERS, LLP, Charleston, South Carolina, for Appellants. Stefan B.
        Feidler, Eric M. Poulin, Roy T. Willey, IV, ANASTOPOULO LAW FIRM, LLC,
        Charleston, South Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-1593      Doc: 32         Filed: 07/26/2022     Pg: 3 of 3




        PER CURIAM:

               SSC Seneca Operating Company LLC, SavaSeniorCare Administrative Services,

        LLC, and SavaSeniorCare Consulting, LLC, appeal from the district court’s order denying

        the motion to dismiss and to compel arbitration of Tammy Fowler’s civil action against

        them filed in her capacity as the personal representative of the Estate of Ralph Owens, and

        denying the motions to stay proceedings in the district court pending resolution of the

        motion to compel arbitration. We have reviewed the record on appeal and the arguments

        of the parties, and we find no reversible error. Accordingly, we affirm for the reasons

        stated by the district court. Fowler v. SSC Seneca Operating Co. LLC, No. 8:21-cv-00430-

        HMH (D.S.C. Apr. 16, 2021). We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                      AFFIRMED




                                                    3